THE THIRTEENTH COURT OF APPEALS

                                    13-22-00245-CV


                          IN THE INTEREST OF A.S.F., A CHILD


                                   On Appeal from the
                   County Court at Law No 10 of Hidalgo County, Texas
                          Trial Court Cause No. F-1848-22-10


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

July 21, 2022